About nine o'clock in the evening of April 12, 1935, plaintiff was crossing Chapel Street in New Haven from the southwesterly to the northwesterly corner and had reached a point northerly of the rails of the westbound tracks of the Connecticut Company when he was in collision with an automobile which was being driven by the named defendant, an employee of the defendant, The New Haven Tobacco Company, as a result of which collision he received injuries.
It was raining rather hard at the time. Plaintiff claimed that as he started to cross Chapel Street the traffic light was showing green on Church Street thus indicating to traffic on Church Street the right to cross Chapel Street, and that he, accordingly, proceeded to walk across.
As defendant Spear approached the intersection the light was red and he stopped; presently the red light changed to another red light, which was a short time red light and then went to green whereupon Spear started to cross Church Street proceeding westerly on his right hand side of Chapel Street and was going not in excess of ten miles per hour.
There was no other pedestrians or traffic in the immediate vicinity at the time excepting a trolley car which was standing on the eastbound tracks on Chapel Street just west of the intersection.
Plaintiff was walking northerly with his head forward and bent somewhat down and he came in contact with the left hand side of the left forward fender of defendant's car directly over the left forward wheel and the car came to a stop before having passed the point of collision.
While the plaintiff may have had the right to cross, he was not exercising reasonable care for his own protection; he was negligent in the manner in which, under the circumstances, he proceeded and his negligence materially contributed to his injuries. Upon the evidence I could not find negligence on the part of the operator of the automobile.
   Judgment for the defendants.